                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

DYLAN JEROME BRADFORD                                                           PLAINTIFF

v.                           CASE NO. 4:19-CV-00134 BSM

SALINE COUNTY DETENTION CENTER, et al.                                        DEFENDANTS

                                          ORDER

       After de novo review of the record, including plaintiff Dylan Bradford’s timely

objections [Doc. No. 14], United States Magistrate Judge Jerome T. Kearney’s proposed

findings and recommendations [Doc. No. 7] are adopted, and this case is dismissed without

prejudice. Dismissal of this lawsuit counts as a “strike” for the purposes of 28 U.S.C. section

1915(g), and it is certified that an in forma pauperis appeal from this order and

accompanying judgment would not be taken in good faith. Bradford’s discovery-related

motions [Doc. Nos. 9, 10, 11, 12] are denied as moot.

       IT IS SO ORDERED this 26th day of March 2019.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
